DETAILED ACTION
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the reply dated 05/13/2021 (amending claims 1, 2, 5-12, 14-18, and 20, cancelling claims 3-4, 13, and 19, and adding new claims 21-24) and communication with Applicant Representative Travis Dubose, Reg. No. 74,629 on 09/10/2021 (see attached Interview Summary). The amendment is supported by at least paragraphs [0052]-[0053] and Figs 6-7 of Applicant’s disclosure. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Travis Dubose, Reg. No. 74,629 on 09/14/2021.

The application has been amended as follows, please cancel claims 10, 16, 21-22, and amend the listing of claims to:

	1.	(currently amended) A system comprising:
non-transitory memory; and
one or more hardware processors configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:
	generate for display, a design time graphical user interface (GUI) configured to define one or more escalation paths for an on-call schedule;
	receive, via a first window of the design time GUI, first inputs from a user defining a first escalation path for incidents of a first level of priority, wherein the first escalation path comprises a first escalation step and a second escalation step;
	display, via a second window of the design time GUI, based on the first inputs, scheduling information for each of a plurality of shifts of the on-call schedule, the scheduling , wherein the first escalation path graphical outline comprises a plurality of escalation step elements corresponding to a plurality of respective escalation steps, including a first escalation step element and a second escalation step element, and at least one wait duration element, wherein the at least one wait duration element comprises a first wait duration defining a first amount of time to wait before escalating from the first escalation step to the second escalation step;
	receive, via the second window of the design time GUI, second inputs adding a sub-step element corresponding to a respective escalation step element of the plurality of escalation step elements of the first escalation path graphical outline, wherein the sub-step element comprises a reminder element and a delay element respectively identifying a number of notification attempts to be made to an on-call user before notifying a next on-call user corresponding to a next escalation step element, and a delay time period, wherein the delay time period defines an elapsed time before a next notification attempt is made to the on-call user;
	receive an incident and an indication whether the incident is of the first level [[or]] of priority or the second level of priority;
	select an escalation path from the first escalation path and the second escalation path based on whether the incident is of the first level of priority or the second level of priority;
	execute the selected escalation path associated with a current one of the plurality of shifts of the on-call schedule at run-time; and
	transmit a notification to a computing device associated with [[an]] the on-call user associated with the current one of the plurality of shifts based on the selected escalation path, wherein the selected escalation path is configured to make a first notification attempt to notify the on-call user based on a first attempt contact preference selected by the on-call user, and make a second notification attempt to notify the on-call user based on a second attempt contact preference selected by the on-call user.

	2.	(previously presented)  The system according to claim 1, wherein the on-call user comprises a first on-call user determined based on the first escalation step of the first escalation path and based on a first contact preference for the first on-call user, and after elapse of 

	3.	(Canceled)  

	4.	(Canceled)  

	5.	(previously presented)  The system according to claim 1, wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to display, via the design time GUI, calendar information associated with the plurality of shifts of the on-call schedule, the calendar information indicating a coverage period of each of the plurality of shifts.

	6.	(previously presented)  The system according to claim 5, wherein the scheduling information and the calendar information for the plurality of shifts of the on-call schedule is concurrently presented on the design time GUI.

	7.	(currently amended)  The system according to claim 6, wherein the scheduling information includes member information of a plurality of members associated with [[the]] a shift of the plurality of shifts.

	8.	(currently amended)  The system according to claim 1, wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to modify the scheduling information by modifying the first escalation path graphical outline based on the first inputs related to one of a plurality of graphical elements associated with the first escalation path graphical outline.

	9.	(currently amended)  The system according to claim 8, wherein the first escalation path graphical outline is modified based on the first [[user]] inputs to at least one of:

	add or remove a selected escalation step element; and
	the sub-step element corresponding to [[a]] the corresponding escalation step element.

	10.	(canceled)  

	11.	(currently amended)  A method for on-call scheduling, comprising:
	generating for a display, a design time graphical user interface (GUI) configured to define one or more escalation paths for an on-call schedule;
	receiving, via a first window of the design time GUI, first inputs from a user defining a first escalation path for incidents of a first level of priority, wherein the first escalation path comprises a first escalation step and a second escalation step, wherein the first inputs comprise:
		a selection of a first recipient to be notified for the first escalation step;
		a first number of reminders for the first escalation step or a first period of time between reminders for the first escalation step, or both;
		a first wait duration for the first escalation step, comprising a first amount of time to wait before escalating to the second escalation step;  
		a selection of a second recipient to be notified for the second escalation step; and
		a second number of reminders for the second escalation step or a second period of time between reminders for the second escalation step, or both;
	displaying, via a second window of the design time GUI, based on the first inputs, scheduling information for each of a plurality of shifts of the on-call schedule, the scheduling information including a first escalation path graphical outline associated with the first escalation path and a second escalation path graphical outline associated with a second escalation path for incidents of a second level of priority, wherein the first escalation path graphical outline comprises: 
a first escalation step element corresponding to the first escalation step; 

a second escalation step element corresponding to the second escalation step;
a second corresponding wait duration element corresponding to the second escalation step; and
	receive, via the second window of the design time GUI, second inputs adding a sub-step element corresponding to a respective escalation step element of the first escalation path graphical outline, wherein the sub-step element comprises a reminder element and a delay element respectively identifying a number of notification attempts to be made to an on-call user before notifying a next on-call user corresponding to a next escalation step element, and a delay time period, wherein the delay time period defines an elapsed time before a next notification attempt is made to the on-call user;
receiving an incident and an indication whether the incident is of the first level [[or]] of priority or the second level of priority;
	selecting an escalation path from the first escalation path and the second escalation path based on whether the incident is of the first level of priority or the second level of priority;
	executing the selected escalation path associated with a current one of the plurality of shifts of the on-call schedule at run-time; and
	transmitting a notification to a computing device associated with [[an]] the on-call user associated with the current one of the plurality of shifts based on the selected escalation path, wherein the selected escalation path is configured to make a first notification attempt to notify the on-call user based on a first attempt contact preference selected by the on-call user, and make a second notification attempt to notify the on-call user based on a second attempt contact preference selected by the on-call user.

	12.	(previously presented)  The method according to claim 11, wherein the on-call user comprises a first on-call user determined based on the first escalation step of the first escalation path and based on a contact preference for the first on-call user, and after elapse of the first corresponding wait duration, transmit a second notification to a second computing device 

	13.	(Canceled)  

	14.	(currently amended)  The method according to claim 11, comprising displaying, via the design time GUI, calendar information associated with the plurality of shifts of the on-call schedule, the calendar information indicating a coverage period of each of the plurality of shifts,
	wherein the scheduling information and the calendar information for the plurality of shifts of the on-call schedule is concurrently presented on the design time GUI, and
	wherein the scheduling information includes member information of a plurality of members associated with [[the]] a shift of the plurality of shifts.

	15.	(currently amended)  The method according to claim 11, comprising modifying the scheduling information by modifying the first escalation path graphical outline based on user operation on one of a plurality of graphical elements within the first escalation path graphical outline, wherein the first escalation path graphical outline is modified based on the [[user]] first inputs to at least one of:
	modify a selected wait duration element corresponding to a corresponding escalation step element; and
	add or remove a selected escalation step element
	the sub-step element corresponding to [[a]] the respective 

	16.	(canceled)  

	17.	(currently amended)  A non-transitory computer readable recording medium having stored thereon a program for on-call scheduling, comprising computer executable instructions that when executed by one or more processing units cause the one or more processing units to:

	receive, via a first window of the design time GUI, first inputs from a user defining a first escalation path for incidents of a first level of priority, wherein the first escalation path comprises a first escalation step and a second escalation step, wherein the first inputs comprise:
		a selection of a first recipient to be notified for the first escalation step;
		a first number of reminders for the first escalation step or a first period of time between reminders for the first escalation step, or both;
		a first wait duration for the first escalation step, comprising a first amount of time to wait before escalating to the second escalation step;  
		a selection of a second recipient to be notified for the second escalation step; and
		a second number of reminders for the second escalation step or a second period of time between reminders for the second escalation step, or both;
	display, via a second window of the design time GUI, based on the first inputs, scheduling information for each of a plurality of shifts of the on-call schedule, the scheduling information including a first escalation path graphical outline associated with the first escalation path and a second escalation path graphical outline associated with a second escalation path for incidents of a second level of priority, wherein the first escalation path graphical outline comprises: 
		a first escalation step element corresponding to the first escalation step; 
		a first corresponding wait duration element corresponding to the first escalation step; 
		a second escalation step element corresponding to the second escalation step;
		a second corresponding wait duration element corresponding to the second escalation step; and
	receive, via the second window of the design time GUI, second inputs adding a sub-step element corresponding to a respective escalation step element of the first escalation path graphical outline, wherein the sub-step element comprises a reminder element and a delay element respectively identifying a number of notification attempts to be made to an on-call user before notifying a next on-call user corresponding to a next escalation step element, and a delay time period, wherein the delay time period defines an elapsed time before a next notification attempt is made to the on-call user;
receive an incident and an indication whether the incident is of the first level [[or]] of priority or the second level of priority;
	select an escalation path from the first escalation path and the second escalation path based on whether the incident is of the first level of priority or the second level of priority;
	execute the selected escalation path associated with a current one of the plurality of shifts of the on-call schedule at run-time; and
	transmit a notification to a computing device associated with [[an]] the on-call user associated with the current one of the plurality of shifts based on the selected escalation path, wherein the selected escalation path is configured to make a first notification attempt to notify the on-call user based on a first attempt contact preference selected by the on-call user, and make a second notification attempt to notify the on-call user based on a second attempt contact preference selected by the on-call user.

	18.	(previously presented)  The non-transitory computer readable medium according to claim 17, wherein the on-call user comprises a first on-call user determined based on the first escalation step of the first escalation path and based on a first contact preference for the first on-call user, and after elapse of the first corresponding wait duration, transmit a second notification to a second computing device associated with 

	19.	(Canceled)  

	20.	(currently amended)  The non-transitory computer readable medium according to claim 17, wherein the instructions cause the one or more processing units to display, via the design time GUI, calendar information associated with the plurality of shifts of the on-call schedule, the calendar information indicating a coverage period of each of the plurality of shifts,
	wherein the scheduling information and the calendar information for the plurality of shifts of the on-call schedule is concurrently presented on the design time GUI, and 
a shift of the plurality of shifts.

	21.	(canceled) 

	22.	(canceled) 

23. 	(currently amended)	The system according to claim [[21]] 1, wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to receive, via a third window of the design time GUI, third inputs from the user defining the second escalation path for incidents of the second level of priority, wherein the second escalation path comprises a third escalation step and a fourth escalation step.

	24. 	(currently amended)	The system according to claim 23, wherein the third inputs comprise:
	a selection of a third recipient to be notified for the third escalation step;
	a third number of reminders for the third escalation step or a third period of time between reminders for the third escalation step, or both;
	a third wait duration for the third escalation step, comprising a third amount of time to wait before escalating to the fourth escalation step;  
	a selection of a fourth recipient to be notified for the fourth escalation step; and
	a fourth number of reminders for the fourth escalation step or a fourth period of time between reminders for the fourth escalation step, or both.


Allowable Subject Matter
Claims 1, 2, 5-12, 14-18, and 20-24 were pending. Claims 1, 7-9, 11, 14-15, 17, 20 and 23-24 are now amended and claims 10, 16, 21-22 are cancelled with the Examiner’s amendment. Claims 1, 2, 5-9, 11-12, 14-15, 17-18, 20, and 23-24 are now allowed as explained further below in the reasons for allowance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,.. .as a matter of internal agency management, (are) expected to follow” and Examiner notes, for clarity of the record, that the claimed invention is found patent eligible because the claims recite additional elements that, when viewing the claim(s) as a whole, integrate any recited abstract idea into a practical application, specifically the claims are directed to specific graphical user interface elements (e.g. Spec: Figs 5-8) that enable user definition of escalation paths, i.e. automated electronic notification rules, and specific steps of implementing the defined escalation paths at run-time in response to incident priorities, i.e. trigger events, including receiving an incident, automatically executing a selected escalation path corresponding to the priority of the incident, and transmitting a notification to a user computing device responsive to the execution of the escalation path that is configured to make notification attempts according to contact preferences, i.e. to a specific device and/or according to a specific communication channel, e.g. e-mail or phone, (e.g. Spec: [0027]) which does not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor can merely be considered insignificant extra-solution activity as the transmission of notifications according to the triggered escalation path(s) defined using the specific design time GUI is part of a technical solution providing an improvement to the technology or technical field of automated electronic notifications (MPEP 2106.05(a)) and/or when considered as a whole uses any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)). 

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or reasonably suggest all of the limitations of independent claims 1, 11, and 17, as amended above, for generating and displaying a design time GUI that receives input for an on-call schedule and escalation paths and displays escalation path graphical outlines comprising escalation step elements and sub-element(s) for definition of escalation paths for corresponding levels of incident priority, receiving an incident having a level of priority, selecting the escalation path corresponding to the level of priority of the incident, executing the selected escalation path at run-time, and and “a sub-step element corresponding to a respective escalation step element of the plurality of escalation step elements of the first escalation path graphical outline, wherein the sub-step element comprises a reminder element and a delay element respectively identifying a number of notification attempts to be made to an on-call user before notifying a next on-call user corresponding to a next escalation step element, and a delay time period, wherein the delay time period defines an elapsed time before a next notification attempt is made to the on-call user” (e.g. Fig. 6 : “564” and “565”) as part of the graphical outline and associated with individual steps of the escalation path. 
The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including: Solomon et al. US 8762190 B1 and “Reducing MTTA: Escalation”, VictorOps, Youtube.com, March 22, 2019, https://www.youtube.com/watch?v=YxncEjyKv10, as described in detail in the previous office action and failing to teach or reasonably suggest the combination of elements in the claims including at least the defining of escalation paths of a first and second “level of priority”, receiving an indication that the incident is of “the first level of priority or the second level of priority”, selecting the escalation path based on “whether the incident is of the first level of priority or the second level of priority”, and the escalation path graphical outline(s) comprising “a sub-step element corresponding to a respective escalation step element of the plurality of escalation step elements of the first escalation path graphical outline, wherein the sub-step element comprises a reminder element and a delay element respectively identifying a number of notification attempts to be made to an on-call user before notifying a next on-call user corresponding to a next escalation step element, and a delay time period, wherein the delay time period defines an elapsed time before a next notification attempt is made to the on-call user” displayed in the graphical outline of the escalation path in the design time GUI;
“On-Call Scheduling Management – ServiceNOW”, LearnNOW, Youtube.com, https://www.youtube.com/watch?v=51oaNwu5Z30: describing a scheduling interface and methods for scheduling on-call users, defining trigger rules, and specifying escalation paths/workflows including allowing definition of reminder times and escalation details across all steps of an escalation rule;
Putra et al. US20110087510 describing an incident communication system providing a GUI for defining incident notification delivery method(s) including an option to enable escalation and providing for automatic generation and sending of notifications of the incidents based on the defined delivery profiles
Vibhor et al. US 20150242264 A1 describing automatic alert escalation for an information management system including providing an alert escalation interface enabling user definition of escalation rules to implement in response to operation failures including defining PoC priority using a graphical tree assignment or priority of IT teams and allowing the user to define types of alerts to send including device types to alert, and events types that trigger escalation
Carpenter et al. US 20170083839 A1 describing a cascading notification system that provides event notifications based on selection of contacts according to a hierarchical contact list specifying event types and severity and corresponding users to notify and types of contact methods to utilize to implement the notification(s) for that type of event and severity. 
Corpus et al.US 20190027018 A1 describing system and methods to escalate notifications by utilizing different types of communication techniques based on ticket severity including providing reminders to a user if the alert goes unacknowledged and after a predetermined amount of time escalating the alert to another user; 
Bedingfield, Sr. US 9792589 B2 describing defining events and reminders using profiles including defining critical events that have a predefined type of reminder, a predefined 
Krishnamurthi et al. US 20090213852 A1 describing asynchronous messaging based on routing information and templates and sending reminders and re-routing messages according to threshold deadlines for message opening confirmation including providing a first threshold for a first reminder to the first recipient and sending/re-routing the message to a second recipient after meeting a second threshold deadline 
Bhe et al. “Event Management and Best Practices”, IBM Redbooks, June 2004 http://www.redbooks.ibm.com/abstracts/sg246094.html?Open : Describing system and methods for event management including based on severity of the event and including configuring and implementing escalation rules. 
 Additional prior art found relevant but failing, both individually and in combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below describing various methods and systems for automated alert notification and escalation and/or incident management: 
US 20180308569 A1 describing the escalation and communication of alerts based on priority in a healthcare environment 
US 11109757 B2
US 20010044840 A1 describing specifying business rules for notification escalation including specifying escalation stages comprising specifying corresponding time periods to wait before escalation and parties to notify
US 20160248865 A1 describing system and methods for personalizing notification delivery based on determined urgency or importance. 
US 20140280657 A1 describing a system and methods for providing notifications according to a notification display policy and notification priority
S. Winkler, H. Sonnberger and F. Bodendorf, "Escalation Management for the Monitoring of Critical Process and Project Activities," 2008 International Conference on 
US 20110298614 A1 describing system and methods for escalating alerts based on increasing urgency
US 11055980 B2 describing handling event messaging including escalating based on severity tier levels 
US 20200320845 A1 describing managing alerts based on increasing and decreasing severity 
US 9122546 B1 describing processing of event notifications including determining whether to provide notifications based on priority
CA 2769048 A1 describing selecting notification schemes based on type and determined priority 
US9247525B2 describing managing notifications on and between a user’s own devices based on device settings, priority, urgency flags, etc. including providing for alert escalation and reminders including changing the type of alert/reminder after a period of time and making the notification more obtrusive, e.g. escalating the sound of the alert.
US8350681B2 describing escalating calendar event alerts based on increased urgency by sending additional notifications/reminders prior to an event to a user

Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHELBY A TURNER/            Examiner, Art Unit 3624